Exhibit Alaska Pacific Bancshares, Inc. News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS SECOND QUARTER EARNINGS FOR 2010 JUNEAU, Alaska, August 13, 2010 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (“Company”), the parent company of Alaska Pacific Bank (“Bank”), today announced its second quarter results for the quarter ended June 30, 2010.Net income not excluding preferred stock dividend and discount accretion for the second quarter of 2010 and 2009 was $195,000 and $140,000, respectively.After preferred stock dividend and discount accretion of $46,000 and $74,000, net income available to common shareholders for the second quarter of 2010 and 2009 was $149,000 and $66,000, or $0.23 and $0.10 per diluted share, respectively. Mortgage banking income increased $10,000 (10.5%) to $105,000 for the second quarter of 2010 compared to $95,000 for the quarter ended March 31, 2010 and decreased $116,000 (52.5%) compared to $221,000 for the quarter ended June 30, 2009.The decrease from the comparable period in the prior year is associated with a decline in mortgages originated for sale. Other noninterest income increased $65,000 (24.3%) to $332,000 for the second quarter of 2010 from March 31, 2010 and increased $20,000 (6.4%) from the quarter ended
